    Case 2:20-cv-04644-SVW-AFM Document 18 Filed 08/13/20 Page 1 of 4 Page ID #:146

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA                                              JS-6
                                           CIVIL MINUTES - GENERAL
    Case No.     2:20-cv-04644-SVW-AFM                                                     Date      8/13/2020

                 Anifa Danelian v. FCA US LLC
    Title




    Present: The Honorable       STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                       Paul M. Cruz                                                          N/A
                       Deputy Clerk                                             Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                            Attorneys Present for Defendants:
                             N/A                                                              N/A
    Proceedings:              ORDER GRANTING PLAINTIFF’S MOTION TO REMAND [12]


       I.      Introduction

       Plaintiff Anifa Danelian (“Plaintiff”) filed this motion to remand this lawsuit to California state
court on June 26, 2020. Dkt. 12. For the reasons articulated below, the Court GRANTS Plaintiff’s
motion.

       II.     Factual and Procedural Background

       Plaintiff initially filed this action in Los Angeles County Superior Court on December 16, 2019.
Dkt. 1-1, Ex. D. Plaintiff’s Complaint alleges violations of California’s Song-Beverly Act, Cal. Civ.
Code § 1790 et seq., on the basis that the new Fiat 500 automobile (“the Vehicle”) Plaintiff purchased
on July 27, 2018 had serious defects that FCA failed to repair after a “reasonable number of repair
attempts.” Id. at 4. On May 22, 2020, Defendant FCA US LLC (“FCA”) removed the lawsuit to this
Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332.1 Dkt. 1. FCA alleged in its
Notice of Removal that the parties were completely diverse, and that the amount in controversy (“AIC”)
exceeds $75,000. Id. at 3. In support of this assertion FCA asserted that the purchase price of the Vehicle

1
  FCA’s Notice of Removal also cites to 28 U.S.C. § 1331 and references “federal question jurisdiction” on the first page of
the notice. Dkt. 1 at 1. Because the Court can find no trace of a federal question in Plaintiff’s Complaint or FCA’s briefing,
the Court will not address this assertion.




                                                                                                                 :
                                                                       Initials of Preparer
                                                                                                  PMC

                                                  CIVIL MINUTES - GENERAL                                            Page 1 of 4
 Case 2:20-cv-04644-SVW-AFM Document 18 Filed 08/13/20 Page 2 of 4 Page ID #:147

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
Case No.          2:20-cv-04644-SVW-AFM                                         Date    8/13/2020

                  Anifa Danelian v. FCA US LLC
Title



was $28,447.52, that the potential civil penalty sought by Plaintiff could be two times his actual
damages, or $56,895.04, that attorney’s fees are recoverable under the Song-Beverly Act and could
reasonably equal $35,000 in this action, and that this total substantially exceeds the AIC requirement of
$75,000.01 for federal diversity jurisdiction. Id. at 4-5.

             Plaintiff filed this motion to remand on June 26, 2020. Dkt. 12. FCA opposes the motion. Dkt.
14.

      III.      Legal Standard

        Defendants may generally remove any case filed in state court over which the federal district
courts have original jurisdiction. See 28 U.S.C. § 1441(a). To remove a case, the defendant must file a
notice of removal in federal court. Id. § 1446(a). The notice of removal must be filed either (1) within
thirty days after the defendant receives the initial pleading or (2) “if the case stated by the initial
pleading is not removable,” within thirty days after the defendant receives “a copy of an amended
pleading, motion, order or other paper from which it may first be ascertained that the case is one which
is or has become removable.” Id. § 1446(b)(2)(A)–(3); see also Harris v. Bankers Life & Cas. Co., 425
F.3d 689, 692–93 (9th Cir. 2005).

        The thirty-day clock begins running when the defendant is served with the initial complaint when
“the case stated by the initial pleading is removable on its face.” Harris, 425 F.3d at 694. If the case as
stated by the initial complaint is not removable on its face, the thirty-day clock does not begin to run
until the defendant receives “an amended pleading, motion, order or other paper” from which it may first
be ascertained that the case is removable. 28 U.S.C. § 1446(b)(3); Harris, 425 F.3d at 697 (“Once
defendant is on notice of removability, the thirty-day period begins to run.”)

      IV.       Analysis

        Plaintiff asserts that on March 19, 2020 he provided “informal discovery” that included the retail
installment sales contract (“RISC”) for the subject Vehicle to FCA’s counsel. Dkt. 12 at 5-6. Because
FCA did not remove this case until May 22, 2020 (more than two months after Plaintiff provided that
information to FCA) Plaintiff argues that FCA’s removal was untimely, because it should have known




                                                                                                    :
                                                               Initials of Preparer
                                                                                       PMC

                                              CIVIL MINUTES - GENERAL                                   Page 2 of 4
 Case 2:20-cv-04644-SVW-AFM Document 18 Filed 08/13/20 Page 3 of 4 Page ID #:148

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
Case No.     2:20-cv-04644-SVW-AFM                                          Date    8/13/2020

             Anifa Danelian v. FCA US LLC
Title



the amount-in-controversy exceeded $75,000 on March 19, 2020. Id. Plaintiff provides in support of this
argument a copy of the RISC, which states that the total sales price for the Vehicle is $28,447.52. Dkt.
12, Ex. A. Plaintiff also provides a copy of an email dated March 19, 2020 to FCA’s counsel, stating that
he is attaching the RISC, sales documents, and repair order in his email to FCA’s counsel. Dkt. 12, Ex.
C.

         In response to this argument, FCA argues only that on April 24, 2020 it received a “legible” copy
of the RISC from the dealership where Plaintiff purchased the Vehicle, which it claims permitted it to
first determine that the AIC in this lawsuit exceeded $75,000 based on the purchase price of the vehicle.
Dkt. 14 at 5. FCA has not submitted the allegedly illegible copy it received from Plaintiff’s counsel to
the Court. FCA also argues that Plaintiff’s state court complaint only disclosed the “vehicle year, make,
model, and date Plaintiff purchased the vehicle on,” rendering it impossible for FCA to determine the
AIC from the face of the Complaint. Dkt. 14 at 5-6. FCA does not dispute Plaintiff’s evidence or
Plaintiff’s counsel’s declaration that he provided a copy of the RISC that included the sales price of the
Vehicle to FCA on March 19, 2020.

         The Court finds that both of FCA’s arguments are implausible given the facts before the Court.
First, it notes that the copy of the RISC provided by Plaintiff as an exhibit to the motion to remand is
legible and clearly shows the final sales price of the vehicle. See Dkt. 12, Ex. A at 1. While Plaintiff’s
counsel does not expressly assert that the copy of the RISC attached to his motion to remand is identical
to the one provided on March 19, 2020, the Court does not find that in this context FCA’s subjective
assessment of the legibility of the RISC (absent any supporting evidence) does not justify a finding that
FCA’s removal was timely. Plaintiff provided a copy of the RISC, FCA apparently failed to raise any
concerns with Plaintiff in response, and then removed the case more than two months later, instead of
simply requesting a more “legible” copy or seeking relevant information from Plaintiff. The Court finds,
given Plaintiff’s undisputed evidence that she provided a copy of the RISC to FCA on March 19, 2020,
that FCA had notice that this case was removable on that date because the sale price of $28,447.52
coupled with the two times civil penalty FCA relied on in its Notice of Removal clearly establishes that
the AIC necessary for federal jurisdiction existed in this lawsuit.

        The Court also finds FCA’s argument that it had no way of knowing the AIC in this lawsuit prior
to receiving the RISC from the dealership to be largely implausible. See Dkt. 14 at 6. FCA manufactured




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                    Page 3 of 4
 Case 2:20-cv-04644-SVW-AFM Document 18 Filed 08/13/20 Page 4 of 4 Page ID #:149

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
Case No.     2:20-cv-04644-SVW-AFM                                          Date    8/13/2020

             Anifa Danelian v. FCA US LLC
Title



the Vehicle in question, and the lawsuit stated (as FCA acknowledges) the vehicle year, make, model,
and date of purchase. Dkt. 14 at 6. FCA’s Notice of Removal also asserts that the attorney’s fees in this
action “can be reasonably considered to be at least $35,000.” Dkt. 1 at 4. This means that in light of
Plaintiff’s request for a civil penalty of two times her actual damages (also stated on the face of the
Complaint), the purchase price of the Vehicle would have to be below approximately $13,400 to fail to
meet the requisite AIC of $75,000 given FCA’s AIC calculations as analyzed in the Notice of Removal.
The Court strongly suspects that FCA, as the manufacturer of the disputed Vehicle (which Plaintiff
actually purchased for more than $28,000) was aware that the purchase price was substantially higher
than the minimum necessary to establish the $75,000 AIC necessary for diversity jurisdiction in this
context, regardless of the asserted illegibility of the copy of the RISC provided by Plaintiff’s counsel.

   V.      Conclusion

        The Court GRANTS Plaintiff’s motion to remand this case to state court. The Court DENIES
Plaintiff’s request for costs and attorney’s fees associated with this motion, finding that while FCA’s
motion to remand was improper, Plaintiff has not indisputably established that the documents provided
to FCA’s counsel were clearly legible, and no binding precedent dictates the result the Court reached
given the Court’s specific analysis above. See Martin v. Franklin Capital Corp., 546 U.S. 132, 141
(2005) (fee award pursuant to 28 U.S.C. § 1447(c) reserved for circumstances where removal was
objectively unreasonable).




                                                                                                :
                                                           Initials of Preparer
                                                                                   PMC

                                         CIVIL MINUTES - GENERAL                                    Page 4 of 4
